Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-13-00340-CV

                              IN THE MATTER OF K.F., a Juvenile

                     From the 289th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012-JUV-01564
                            Honorable Carmen Kelsey, Judge Presiding

Opinion by:      Patricia O. Alvarez, Justice

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: June 18, 2014

AFFIRMED

           Appellant K.F. was charged with delinquent conduct for committing aggravated sexual

assault of a child on or about January 3, 2012. K.F. entered a plea of true to the allegation pursuant

to a plea agreement with the State. Under such agreement, (1) K.F. entered a plea of true to count

I of the State’s First Amended Petition Alleging Delinquent Conduct, (2) the State abandoned the

remaining counts in the petition and recommended probation, and (3) K.F. waived appeal. On

May 20, 2013, the trial court found the allegations true and further found there was a need for

disposition. Pursuant to the plea agreement, the trial court placed K.F. on probation and ordered

him in the care, custody, and control of the Chief Juvenile Probation Officer of Bexar County,

Texas until September 29, 2016, K.F.’s eighteenth birthday. The trial court signed the orders of

adjudication and disposition on June 11, 2013. This appeal ensued.
                                                                                                       04-13-00340-CV


         K.F.’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

he asserts there are no meritorious issues to raise on appeal. TEX. R. APP. P. 44.2. The brief meets

the requirements of Anders v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); see In re

D.A.S., 973 S.W.2d 296, 297 (Tex. 1998) (orig. proceeding) (Anders procedures apply to appeals

from juvenile delinquency adjudications); In re A.L.H., 974 S.W.2d 359, 360 (Tex. App.—San

Antonio 1998, no pet.) (same). Counsel provided the juvenile and his mother copies of the brief

and motion to withdraw; they were informed of the juvenile’s right to file his own brief. See In re

A.L.H., 974 S.W.2d at 360–61. No pro se brief has been filed.

         After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005). We, therefore, grant the motion to withdraw filed by K.F.’s counsel and affirm

the trial court’s orders. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). 1


                                                            Patricia O. Alvarez, Justice




1
  No substitute counsel will be appointed. Should K.F. wish to seek further review of this case by the Texas Supreme
Court, he must either retain an attorney to file a petition for review or file a pro se petition for review. Any petition
for review must be filed within forty-five days after either this opinion is rendered or the last timely motion for
rehearing or motion for en banc reconsideration is overruled by this court. See TEX. R. APP. P. 53.7(a). Any petition
for review must comply with the requirements of rule 53.2 of the Texas Rules of Appellate Procedure. See id. R. 53.2.

                                                          -2-